Case 1:20-cv-01201-FB-SJB Document 71 Filed 09/23/20 Page 1 of 4 PageID #: 970




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
KWIK TICKET INC., by its 50% owner
FLORENCE SHAMAH

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 20-cv-01201 (FB) (SJB)

LARRY SPIEWAK, et al.,

                       Defendants.
------------------------------------------------x
Appearances:
 For the Plaintiff:                           For Defendants Larry & Mindy Spiewak:
 Joseph Lee Matalon                           Joseph J. Tuso, Samuel Kadosh
 Matalon PLLC                                 Reed Smith LLP
 450 Seventh Avenue                           1717 Arch Street
 New York, NY 10123                           Philadelphia, PA 19103

 For Defendant Malkah Jacobovits:            For Defendant Joel Boikess:
 Daniel Ethan Hirschel                       Betty Lugo, Carmen Angelica Pacheco
 Hirschel Law Firm, PC                       Patcheco and Lugo, PLLC
 71 South Central Avenue                     340 Atlantic Avenue
 Valley Stream, NY 11580                     Brooklyn, NY 11201
BLOCK, Senior District Judge:
       Defendants seek (i) a preliminary injunction staying this litigation until the

Court can rule on Defendants forthcoming motion to compel arbitration, and (ii) a

stay of Magistrate Judge Bulsara’s June 5 Order requiring the parties to participate

in a settlement conference and produce certain discovery to “evaluat[e] the

possibility of settlement.” ECF 55, 66. For the following reasons, the Court denies

Defendants’ requested relief.

                                                1
Case 1:20-cv-01201-FB-SJB Document 71 Filed 09/23/20 Page 2 of 4 PageID #: 971




                                           I.

      “Preliminary injunctive relief is appropriate when a plaintiff establishes

(1) the likelihood of irreparable injury in the absence of such an injunction, and

(2) either (a) likelihood of success on the merits or (b) sufficiently serious questions

going to the merits to make them a fair ground for litigation plus a balance of

hardships tipping decidedly in [plaintiff’s] favor.” Wisdom Imp. Sales Co. v. Labatt

Brewing Co., 339 F.3d 101, 108 (2d Cir. 2003).

                                          II.

      Defendants have not shown that participation in “Phase 1 Discovery”1 will

cause them irreparable harm, nor have they shown a likelihood of success on any

forthcoming motion to compel arbitration.

      First, Defendants do not cite a single case that found participation in limited,

pre-trial discovery “directed towards evaluating the possibility of settlement”

constituted irreparable harm. Moreover, the records Defendants would produce

during Phase 1 Discovery consist of corporate documents to which Plaintiff is

already entitled as a 50% shareholder of Kwik Ticket Inc. To the extent Defendants

have specific objections to specific document requests, a motion seeking to stay all

discovery subject to the June 5 Order is not the appropriate vehicle for raising those


      1
        “[I]n Phase 1 discovery the parties may serve a single set of document
requests for documents directed towards evaluating the possibility of settlement.”
June 5 Order.
                                       2
Case 1:20-cv-01201-FB-SJB Document 71 Filed 09/23/20 Page 3 of 4 PageID #: 972




concerns. Absent a showing of irreparable harm, Defendants’ motion fails. Bell &

Howell: Mamiya Co. v. Masel Supply Co. Corp., 719 F.2d 42, 45 (2d Cir. 1983)

(“Perhaps the single most important prerequisite for the issuance of a preliminary

injunction is a demonstration that if it is not granted the applicant is likely to suffer

irreparable harm before a decision on the merits can be rendered.”).

      Second, as to a likelihood of success on the merits, the arbitration agreement

does not cover all Defendants—including Mindy Spiewak and Malkah Jacobovits.2

Thus, even if some Defendants might successfully compel arbitration of some

claims, not all Defendants would be sent to arbitration. It is therefore inappropriate

to stay all discovery ordered by Magistrate Judge Bulsara.

      Finally, the mere existence of a motion to compel arbitration is an insufficient

basis to stay discovery, much less the entire litigation. Cf. Mirra v. Jordan, 2016



      2
         We apply the “likelihood of success” standard—rather than the “substantial
possibility” standard, see Hayes v. Human Res. Admin. of City of New York, 648
F.2d 110 (2d Cir. 1981) (requiring a “substantial possibility” of success to stay
district court order during pendency of appeal)—because we deny Defendants
motion to reverse Magistrate Judge Bulsara’s June 5 Minute Order, ECF 48. A
“magistrate judge’s order on a non-dispositive pretrial matter” may be reversed only
“where the magistrate judge abused his or her discretion.” Martal Cosmetics, Ltd.
v. Int’l Beauty Exch. Inc., 2007 WL 895697, at *4 (E.D.N.Y. Mar. 22, 2007). The
June 5 Minute Order was not an abuse of discretion; there is no genuine dispute that
district courts have authority to compel parties to participate in a settlement
conference, see Fed .R. Civ. P. 16, Chen v. Marvel Food Servs., LLC, 2016 WL
6872626 (E.D.N.Y. 2016), nor that district courts have discretion to compel
discovery even during the pendency of a dismissal motion, Kirschner v. J.P. Morgan
Chase Bank, N.A., 2020 WL 230183 (S.D.N.Y. 2020).
                                         3
Case 1:20-cv-01201-FB-SJB Document 71 Filed 09/23/20 Page 4 of 4 PageID #: 973




WL 889559, at *2 (S.D.N.Y. Mar. 1, 2016) (“The pendency of a dispositive motion

is not, in itself, an automatic ground for a stay.”) (internal citation omitted);

Kirschner v. J.P. Morgan Chase Bank, N.A., 2020 WL 230183, at *2 (S.D.N.Y. Jan.

15, 2020) (“Courts do not routinely stay discovery simply on the basis that a motion

to dismiss has been filed.”) (internal citation omitted).

                                          III.

      The Court denies Defendants’ motions to stay this proceeding and to stay

discovery as-ordered by Magistrate Judge Bulsara’s June 5 Order. ECFs 55, 66. We

also deny Defendants appeal of the same June 5 Order, ECF 48.

      SO ORDERED.

                                                 _/S/ Frederic Block___________
                                                 FREDERIC BLOCK
                                                 Senior United States District Judge
Brooklyn, New York
September 23, 2020




                                           4
